UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-41 General American Investors Company, Inc. (Exact name of registrant as specified in charter) 100 Park Avenue New York, NY 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark Vice-President, Administration General American Investors Company, Inc. 100 Park Avenue New York, NY 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 — June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Proxy Voting Record Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 All Accounts CEPHALON, INC. Security: 156708109 Meeting Type: Special Ticker: CEPH Meeting Date: 14-Jul-2011 ISIN US1567081096 Vote Deadline Date: 13-Jul-2011 Agenda 933482072 Management Total Ballot Shares: 122600 Last Vote Date: 21-Jun-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN For 122600 0 0 0 OF MERGER BY AND AMONG CEPHALON, INC., TEVA PHARMACEUTICAL INDUSTRIES LTD. AND COPPER ACQUISITION CORP. AS IT MAY BE AMENDED FROM TIME TO TIME. 2 PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A For 122600 0 0 0 LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO APPROVE PROPOSAL NUMBER 1 AT THE TIME OF THE SPECIAL MEETING. 3 NON-BINDING PROPOSAL TO APPROVE CERTAIN For 122600 0 0 0 COMPENSATION ARRANGEMENTS FOR CEPHALON, INC.'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED IN THE AGREEMENT AND PLAN OF MERGER BY AND AMONG CEPHALON, INC., TEVA PHARMACEUTICAL INDUSTRIES LTD. AND COPPER ACQUISITION CORP. AS IT MAY BE AMENDED FROM TIME TO TIME. Page 1 of 64 Proxy Voting Record DELL INC. Security: 24702R101 Meeting Type: Annual Ticker: DELL Meeting Date: 15-Jul-2011 ISIN US24702R1014 Vote Deadline Date: 14-Jul-2011 Agenda 933470700 Management Total Ballot Shares: 1015000 Last Vote Date: 12-Jul-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES W. BREYER 1015000 0 0 0 2 DONALD J. CARTY 1015000 0 0 0 3 MICHAEL S. DELL 1015000 0 0 0 4 WILLIAM H. GRAY, III 1015000 0 0 0 5 GERARD J. KLEISTERLEE 1015000 0 0 0 6 THOMAS W. LUCE, III 1015000 0 0 0 7 KLAUS S. LUFT 1015000 0 0 0 8 ALEX J. MANDL 1015000 0 0 0 9 SHANTANU NARAYEN 1015000 0 0 0 10 H. ROSS PEROT, JR. 1015000 0 0 0 2 RATIFICATION OF SELECTION OF For 1015000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL 2012 3 APPROVAL, ON AN ADVISORY BASIS, OF DELL'S For 1015000 0 0 0 COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No 4 ADVISORY VOTE ON WHETHER FUTURE ADVISORY 1 Year 1015000 0 0 0 0 VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION SHOULD OCCUR EVERY 1 YEAR, EVERY 2 YEARS OR EVERY 3 YEARS Item Proposal Recommendation For Against Abstain Take No Action 5 INDEPENDENT CHAIRMAN Against 1015000 0 0 0 6 STOCKHOLDER ACTION BY WRITTEN CONSENT Against 0 0 1015000 0 7 DECLARATION OF DIVIDENDS Against 1015000 0 0 0 Page 2 of 64 Proxy Voting Record PONIARD PHARMACEUTICALS, INC. Security: 732449301 Meeting Type: Annual Ticker: PARD Meeting Date: 22-Jul-2011 ISIN US7324493011 Vote Deadline Date: 21-Jul-2011 Agenda 933437243 Management Total Ballot Shares: 195344 Last Vote Date: 26-May-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GERALD MCMAHON 195344 0 0 0 2 ROBERT S. BASSO 195344 0 0 0 3 FRED B. CRAVES 195344 0 0 0 4 E. ROLLAND DICKSON 195344 0 0 0 5 CARL S. GOLDFISCHER 195344 0 0 0 6 ROBERT M. LITTAUER 195344 0 0 0 7 RONALD A. MARTELL 195344 0 0 0 8 NICHOLAS J. SIMON III 195344 0 0 0 9 DAVID R. STEVENS 195344 0 0 0 10 GARY A. LYONS 195344 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 195344 0 0 0 & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 3 PROPOSAL TO APPROVE THE AMENDMENT OF THE For 195344 0 0 0 COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF THE COMPANY'S OUTSTANDING COMMON STOCK AT AN EXCHANGE RATIO BETWEEN 1-FOR-15 AND 1-FOR-25, AS DETERMINED BY THE COMPANY'S BOARD OF DIRECTORS. 4 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE For 195344 0 0 0 ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE PROPOSAL 3. Page 3 of 64 Proxy Voting Record DIAGEO PLC Security: 25243Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 19-Oct-2011 ISIN US25243Q2057 Vote Deadline Date: 10-Oct-2011 Agenda 933508650 Management Total Ballot Shares: 350000 Last Vote Date: 29-Sep-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 REPORT AND ACCOUNTS 2011. For 350000 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2011. For 350000 0 0 0 3 DECLARATION OF FINAL DIVIDEND. For 350000 0 0 0 4 RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. For 350000 0 0 0 (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 5 RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, For 350000 0 0 0 NOMINATION & REMUNERATION COMMITTEE) 6 RE-ELECTION OF LORD DAVIES AS A DIRECTOR. For 350000 0 0 0 (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 7 RE-ELECTION OF BD HOLDEN AS A DIRECTOR. For 350000 0 0 0 (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 8 RE-ELECTION OF DR FB HUMER AS A DIRECTOR. For 350000 0 0 0 (CHAIRMAN OF THE NOMINATION COMMITTEE) 9 RE-ELECTION OF D MAHLAN AS A DIRECTOR. For 350000 0 0 0 (EXECUTIVE COMMITTEE) 10 RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT For 350000 0 0 0 (CHAIRMAN OF THE COMMITTEE), NOMINATION & REMUNERATION COMMITTEE) 11 RE-ELECTION OF HT STITZER AS A DIRECTOR. For 350000 0 0 0 (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 12 RE-ELECTION OF PS WALSH AS A DIRECTOR. For 350000 0 0 0 (CHAIRMAN OF THE EXECUTIVE COMMITTEE) 13 RE-APPOINTMENT OF AUDITOR. For 350000 0 0 0 14 REMUNERATION OF AUDITOR. For 350000 0 0 0 15 AUTHORITY TO ALLOT SHARES. For 350000 0 0 0 16 DISAPPLICATION OF PRE-EMPTION RIGHTS. For 350000 0 0 0 17 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. For 350000 0 0 0 18 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR For 350000 0 0 0 TO INCUR POLITICAL EXPENDITURE IN THE EU. Page 4 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 19 REDUCED NOTICE OF A GENERAL MEETING OTHER For 350000 0 0 0 THAN AN ANNUAL GENERAL MEETING. Page 5 of 64 Proxy Voting Record TOWERS WATSON & CO Security: 891894107 Meeting Type: Annual Ticker: TW Meeting Date: 11-Nov-2011 ISIN US8918941076 Vote Deadline Date: 10-Nov-2011 Agenda 933509854 Management Total Ballot Shares: 206000 Last Vote Date: 25-Oct-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN J. GABARRO For 206000 0 0 0 2 ELECTION OF DIRECTOR: VICTOR F. GANZI For 206000 0 0 0 3 ELECTION OF DIRECTOR: JOHN J. HALEY For 206000 0 0 0 4 ELECTION OF DIRECTOR: BRENDAN R. O'NEILL For 206000 0 0 0 5 ELECTION OF DIRECTOR: LINDA D. RABBITT For 206000 0 0 0 6 ELECTION OF DIRECTOR: GILBERT T. RAY For 206000 0 0 0 7 ELECTION OF DIRECTOR: PAUL THOMAS For 206000 0 0 0 8 ELECTION OF DIRECTOR: WILHELM ZELLER For 206000 0 0 0 9 RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP For 206000 0 0 0 AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. 10 TO APPROVE, BY NON-BINDING VOTE, THE For 206000 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 11 TO RECOMMEND, BY NON-BINDING VOTE, THE 1 Year 206000 0 0 0 0 FREQUENCY OF NON-BINDING VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Page 6 of 64 Proxy Voting Record MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 15-Nov-2011 ISIN US5949181045 Vote Deadline Date: 14-Nov-2011 Agenda 933510706 Management Total Ballot Shares: 770000 Last Vote Date: 14-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER For 770000 0 0 0 2 ELECTION OF DIRECTOR: DINA DUBLON For 770000 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III For 770000 0 0 0 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN For 770000 0 0 0 5 ELECTION OF DIRECTOR: REED HASTINGS For 770000 0 0 0 6 ELECTION OF DIRECTOR: MARIA M. KLAWE For 770000 0 0 0 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT For 770000 0 0 0 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI For 770000 0 0 0 9 ELECTION OF DIRECTOR: HELMUT PANKE For 770000 0 0 0 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER For 770000 0 0 0 COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE 1 Year 770000 0 0 0 0 ON NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation For Against Abstain Take No Action 12 RATIFICATION OF THE SELECTION OF DELOITTE & For 770000 0 0 0 TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A Against 0 770000 0 0 BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Page 7 of 64 Proxy Voting Record PONIARD PHARMACEUTICALS, INC. Security: 732449301 Meeting Type: Special Ticker: PARD Meeting Date: 21-Nov-2011 ISIN US7324493011 Vote Deadline Date: 18-Nov-2011 Agenda 933516633 Management Total Ballot Shares: 195344 Last Vote Date: 08-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE THE ISSUANCE OF PONIARD COMMON For 195344 0 0 0 STOCK AND THE RESULTING CHANGE OF CONTROL OF PONIARD PURSUANT TO THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION DATED AS OF JUNE 22, 2011, BY AND AMONG PONIARD, FV ACQUISITION CORP., A WHOLLY OWNED SUBSIDIARY OF PONIARD, AND ALLOZYNE, INC. 2 TO APPROVE AMENDMENT OF PONIARD'S ARTICLES For 195344 0 0 0 OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF PONIARD'S OUTSTANDING COMMON STOCK, AT A RATIO OF 1-FOR-40. 3 TO APPROVE ADJOURNMENT OF THE SPECIAL For 195344 0 0 0 MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF PROPOSAL 1 AND/OR PROPOSAL 2. Page 8 of 64 Proxy Voting Record EPOCH HOLDING CORPORATION Security: 29428R103 Meeting Type: Annual Ticker: EPHC Meeting Date: 01-Dec-2011 ISIN US29428R1032 Vote Deadline Date: 30-Nov-2011 Agenda 933517596 Management Total Ballot Shares: 1666667 Last Vote Date: 28-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ALLAN R. TESSLER 1666667 0 0 0 2 WILLIAM W. PRIEST 1666667 0 0 0 3 ENRIQUE R. ARZAC 1666667 0 0 0 4 JEFFREY L. BERENSON 1666667 0 0 0 5 JOHN L. CECIL 1666667 0 0 0 6 PETER A. FLAHERTY 1666667 0 0 0 7 TIMOTHY T. TAUSSIG 1666667 0 0 0 2 TO APPROVE, IN A NONBINDING ADVISORY VOTE, For 1666667 0 0 0 THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 3 TO DETERMINE, IN A NONBINDING ADVISORY VOTE, 1 Year 1666667 0 0 0 0 WHETHER A STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO, OR THREE YEARS. Item Proposal Recommendation For Against Abstain Take No Action 4 TO RATIFY THE APPOINTMENT OF CF & CO., L.L.P. AS For 1666667 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Page 9 of 64 Proxy Voting Record CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 07-Dec-2011 ISIN US17275R1023 Vote Deadline Date: 06-Dec-2011 Agenda 933516885 Management Total Ballot Shares: 960000 Last Vote Date: 01-Dec-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For 0 960000 0 0 2 ELECTION OF DIRECTOR: M. MICHELE BURNS For 960000 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 960000 0 0 0 4 ELECTION OF DIRECTOR: LARRY R. CARTER For 960000 0 0 0 5 ELECTION OF DIRECTOR: JOHN T. CHAMBERS For 960000 0 0 0 6 ELECTION OF DIRECTOR: BRIAN L. HALLA For 960000 0 0 0 7 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 960000 0 0 0 8 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 960000 0 0 0 9 ELECTION OF DIRECTOR: RODERICK C. MCGEARY For 960000 0 0 0 10 ELECTION OF DIRECTOR: ARUN SARIN For 960000 0 0 0 11 ELECTION OF DIRECTOR: STEVEN M. WEST For 960000 0 0 0 12 ELECTION OF DIRECTOR: JERRY YANG For 0 960000 0 0 13 APPROVAL OF AMENDMENT AND RESTATEMENT OF For 960000 0 0 0 THE CISCO 2 14 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE For 960000 0 0 0 COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 15 RECOMMENDATION, ON AN ADVISORY BASIS, ON THE 1 Year 960000 0 0 0 0 FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Item Proposal Recommendation For Against Abstain Take No Action 16 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP For 960000 0 0 0 AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. 17 APPROVAL TO AMEND CISCO'S BYLAWS TO Against 0 960000 0 0 ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Page 10 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 18 APPROVAL TO REQUIRE THE BOARD TO PUBLISH Against 0 960000 0 0 INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. 19 APPROVAL TO REQUIRE THAT CISCO EXECUTIVES Against 960000 0 0 0 RETAIN A SIGNIFICANT PERCENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. Page 11 of 64 Proxy Voting Record COSTCO WHOLESALE CORPORATION Security: 22160K105 Meeting Type: Annual Ticker: COST Meeting Date: 26-Jan-2012 ISIN US22160K1051 Vote Deadline Date: 25-Jan-2012 Agenda 933536344 Management Total Ballot Shares: 394500 Last Vote Date: 23-Jan-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES D. SINEGAL 394500 0 0 0 2 JEFFREY H. BROTMAN 394500 0 0 0 3 RICHARD A. GALANTI 394500 0 0 0 4 DANIEL J. EVANS 394500 0 0 0 5 JEFFREY S. RAIKES 394500 0 0 0 2 RATIFICATION OF SELECTION OF INDEPENDENT For 394500 0 0 0 AUDITORS. 3 AMENDMENT OF COMPANY'S FIFTH RESTATED For 394500 0 0 0 STOCK INCENTIVE PLAN. 4 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE For 394500 0 0 0 COMPENSATION. Page 12 of 64 Proxy Voting Record APPLE INC. Security: 037833100 Meeting Type: Annual Ticker: AAPL Meeting Date: 23-Feb-2012 ISIN US0378331005 Vote Deadline Date: 22-Feb-2012 Agenda 933542474 Management Total Ballot Shares: 60000 Last Vote Date: 15-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WILLIAM V. CAMPBELL 60000 0 0 0 2 TIMOTHY D. COOK 60000 0 0 0 3 MILLARD S. DREXLER 60000 0 0 0 4 AL GORE 60000 0 0 0 5 ROBERT A. IGER 60000 0 0 0 6 ANDREA JUNG 60000 0 0 0 7 ARTHUR D. LEVINSON 60000 0 0 0 8 RONALD D. SUGAR 60000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & For 60000 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 60000 0 0 0 4 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT Against 0 60000 0 0 OF INTEREST REPORT" 5 A SHAREHOLDER PROPOSAL ENTITLED Against 0 60000 0 0 "SHAREHOLDER SAY ON DIRECTOR PAY" 6 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON Against 0 60000 0 0 POLITICAL CONTRIBUTIONS AND EXPENDITURES" 7 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A Against 0 60000 0 0 MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Page 13 of 64 Proxy Voting Record INTERNATIONAL GAME TECHNOLOGY Security: 459902102 Meeting Type: Annual Ticker: IGT Meeting Date: 05-Mar-2012 ISIN US4599021023 Vote Deadline Date: 02-Mar-2012 Agenda 933544567 Management Total Ballot Shares: 750000 Last Vote Date: 16-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PAGET L. ALVES 750000 0 0 0 2 JANICE CHAFFIN 750000 0 0 0 3 GREG CREED 750000 0 0 0 4 PATTI S. HART 750000 0 0 0 5 ROBERT J. MILLER 750000 0 0 0 6 DAVID E. ROBERSON 750000 0 0 0 7 VINCENT L. SADUSKY 750000 0 0 0 8 PHILIP G. SATRE 750000 0 0 0 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE For 750000 0 0 0 COMPENSATION. 3 RATIFICATION OF THE APPOINTMENT OF For 750000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS IGT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Page 14 of 64 Proxy Voting Record QUALCOMM INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 06-Mar-2012 ISIN US7475251036 Vote Deadline Date: 05-Mar-2012 Agenda 933543933 Management Total Ballot Shares: 700000 Last Vote Date: 23-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BARBARA T. ALEXANDER 700000 0 0 0 2 STEPHEN M. BENNETT 700000 0 0 0 3 DONALD G. CRUICKSHANK 700000 0 0 0 4 RAYMOND V. DITTAMORE 700000 0 0 0 5 THOMAS W. HORTON 700000 0 0 0 6 PAUL E. JACOBS 700000 0 0 0 7 ROBERT E. KAHN 700000 0 0 0 8 SHERRY LANSING 700000 0 0 0 9 DUANE A. NELLES 700000 0 0 0 10 FRANCISCO ROS 700000 0 0 0 11 BRENT SCOWCROFT 700000 0 0 0 12 MARC I. STERN 700000 0 0 0 2 TO RATIFY THE SELECTION OF For 0 0 700000 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012. 3 TO HOLD AN ADVISORY VOTE ON EXECUTIVE For 700000 0 0 0 COMPENSATION. 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S For 700000 0 0 0 RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. Page 15 of 64 Proxy Voting Record AON CORPORATION Security: 037389103 Meeting Type: Special Ticker: AON Meeting Date: 16-Mar-2012 ISIN US0373891037 Vote Deadline Date: 15-Mar-2012 Agenda 933551221 Management Total Ballot Shares: 330492 Last Vote Date: 15-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER For 330492 0 0 0 AND REORGANIZATION, DATED AS OF JANUARY 12, 2012, BY AND BETWEEN AON CORPORATION AND MARKET MERGECO INC. 2 TO APPROVE THE IMPLEMENTATION OF A For 330492 0 0 0 REDUCTION OF CAPITAL OF AON UK THROUGH A CUSTOMARY COURT-APPROVED PROCESS SO THAT IT WILL HAVE SUFFICIENT DISTRIBUTABLE RESERVES UNDER U.K. LAW. 3 TO APPROVE, ON AN ADVISORY AND NON-BINDING For 330492 0 0 0 BASIS, COMPENSATION THAT MAY BE PAYABLE TO CERTAIN NAMED EXECUTIVE OFFICERS OF AON CORPORATION IN CONNECTION WITH THE MERGER AND THEIR RELOCATION TO THE U.K. 4 TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, For 330492 0 0 0 TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF PROPOSAL 1. Page 16 of 64 Proxy Voting Record UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 11-Apr-2012 ISIN US9130171096 Vote Deadline Date: 10-Apr-2012 Agenda 933554253 Management Total Ballot Shares: 325000 Last Vote Date: 10-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT For 325000 0 0 0 2 ELECTION OF DIRECTOR: JOHN V. FARACI For 325000 0 0 0 3 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER For 325000 0 0 0 4 ELECTION OF DIRECTOR: JAMIE S. GORELICK For 325000 0 0 0 5 ELECTION OF DIRECTOR: EDWARD A. KANGAS For 325000 0 0 0 6 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For 325000 0 0 0 7 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK For 325000 0 0 0 8 ELECTION OF DIRECTOR: HAROLD MCGRAW III For 325000 0 0 0 9 ELECTION OF DIRECTOR: RICHARD B. MYERS For 325000 0 0 0 10 ELECTION OF DIRECTOR: H. PATRICK SWYGERT For 325000 0 0 0 11 ELECTION OF DIRECTOR: ANDRE VILLENEUVE For 325000 0 0 0 12 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN For 325000 0 0 0 13 APPOINTMENT OF THE FIRM OF For 325000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. 14 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE For 325000 0 0 0 OFFICER COMPENSATION. Page 17 of 64 Proxy Voting Record M&T BANK CORPORATION Security: 55261F104 Meeting Type: Annual Ticker: MTB Meeting Date: 17-Apr-2012 ISIN US55261F1049 Vote Deadline Date: 16-Apr-2012 Agenda 933559126 Management Total Ballot Shares: 110000 Last Vote Date: 16-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRENT D. BAIRD 110000 0 0 0 2 C. ANGELA BONTEMPO 110000 0 0 0 3 ROBERT T. BRADY 110000 0 0 0 4 T.J. CUNNINGHAM III 110000 0 0 0 5 MARK J. CZARNECKI 110000 0 0 0 6 GARY N. GEISEL 110000 0 0 0 7 PATRICK W.E. HODGSON 110000 0 0 0 8 RICHARD G. KING 110000 0 0 0 9 JORGE G. PEREIRA 110000 0 0 0 10 MICHAEL P. PINTO 110000 0 0 0 11 MELINDA R. RICH 110000 0 0 0 12 ROBERT E. SADLER, JR. 110000 0 0 0 13 HERBERT L. WASHINGTON 110000 0 0 0 14 ROBERT G. WILMERS 110000 0 0 0 2 TO APPROVE THE COMPENSATION OF M&T BANK For 110000 0 0 0 CORPORATION'S NAMED EXECUTIVE OFFICERS. 3 TO RATIFY THE APPOINTMENT OF For 110000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2012. Page 18 of 64 Proxy Voting Record TERADATA CORPORATION Security: 88076W103 Meeting Type: Annual Ticker: TDC Meeting Date: 20-Apr-2012 ISIN US88076W1036 Vote Deadline Date: 19-Apr-2012 Agenda 933557742 Management Total Ballot Shares: 230000 Last Vote Date: 10-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL F. KOEHLER For 230000 0 0 0 2 ELECTION OF DIRECTOR: JAMES M. RINGLER For 230000 0 0 0 3 ELECTION OF DIRECTOR: JOHN G. SCHWARZ For 230000 0 0 0 4 APPROVAL OF THE TERADATA 2012 STOCK For 230000 0 0 0 INCENTIVE PLAN. 5 APPROVAL OF THE TERADATA CORPORATION For 230000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED AND RESTATED. 6 AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE For 230000 0 0 0 COMPENSATION. 7 APPROVAL OF AN AMENDMENT OF THE COMPANY'S For 230000 0 0 0 CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. 8 APPROVAL OF THE RATIFICATION OF THE For 230000 0 0 0 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Page19 of 64 Proxy Voting Record METLIFE, INC. Security: 59156R108 Meeting Type: Annual Ticker: MET Meeting Date: 24-Apr-2012 ISIN US59156R1086 Vote Deadline Date: 23-Apr-2012 Agenda 933574584 Management Total Ballot Shares: 325000 Last Vote Date: 04-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN M. KEANE 325000 0 0 0 2 CATHERINE R. KINNEY 325000 0 0 0 3 HUGH B. PRICE 325000 0 0 0 4 KENTON J. SICCHITANO 325000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 325000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012 3 ADVISORY VOTE TO APPROVE THE COMPENSATION For 325000 0 0 0 PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Page 20 of 64 Proxy Voting Record PLATINUM UNDERWRITERS HOLDINGS, LTD. Security: G7127P100 Meeting Type: Annual Ticker: PTP Meeting Date: 24-Apr-2012 ISIN BMG7127P1005 Vote Deadline Date: 23-Apr-2012 Agenda 933572958 Management Total Ballot Shares: 435000 Last Vote Date: 02-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DAN R. CARMICHAEL 435000 0 0 0 2 A. JOHN HASS 435000 0 0 0 3 ANTONY P.D. LANCASTER 435000 0 0 0 4 EDMUND R. MEGNA 435000 0 0 0 5 MICHAEL D. PRICE 435000 0 0 0 6 JAMES P. SLATTERY 435000 0 0 0 7 CHRISTOPHER J. STEFFEN 435000 0 0 0 2 TO APPROVE THE COMPENSATION PAID TO THE For 435000 0 0 0 COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT FOR THE COMPANY'S 2 SHAREHOLDERS UNDER THE HEADING "EXECUTIVE COMPENSATION" PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. 3 TO APPROVE THE NOMINATION OF KPMG, A For 435000 0 0 0 BERMUDA PARTNERSHIP, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Page 21 of 64 Proxy Voting Record ASML HOLDINGS N.V. Security: N07059186 Meeting Type: Annual Ticker: ASML Meeting Date: 25-Apr-2012 ISIN USN070591862 Vote Deadline Date: 17-Apr-2012 Agenda 933560268 Management Total Ballot Shares: 575000 Last Vote Date: 15-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DISCUSSION OF THE 2, For 575000 0 0 0 INCLUDING ASML'S CORPORATE GOVERNANCE CHAPTER, AND THE 2, AND PROPOSAL TO ADOPT THE STATUTORY ANNUAL ACCOUNTS FOR THE FINANCIAL YEAR ("FY") 2011, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. 2 PROPOSAL TO DISCHARGE THE MEMBERS OF THE For 575000 0 0 0 BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2011. 3 PROPOSAL TO DISCHARGE THE MEMBERS OF THE For 575000 0 0 0 SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2011. 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.46 PER For 575000 0 0 0 ORDINARY SHARE. 5 PROPOSAL TO APPROVE THE NUMBER OF For 575000 0 0 0 PERFORMANCE SHARES FOR THE BOARD OF MANAGEMENT AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE SHARES. 6 PROPOSAL TO APPROVE THE NUMBER OF STOCK For 575000 0 0 0 OPTIONS, RESPECTIVELY SHARES, FOR EMPLOYEES AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE STOCK OPTIONS, RESPECTIVELY SHARES. 7 PROPOSAL TO REAPPOINT MR. O. BILOUS AS For 575000 0 0 0 MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 25, 2012. 8 PROPOSAL TO REAPPOINT MR. F.W. FROHLICH AS For 575000 0 0 0 MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 25, 2012. 9 PROPOSAL TO REAPPOINT MR. A.P.M. VAN DER POEL For 575000 0 0 0 AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 25, 2012. Page 22 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 10 PROPOSAL TO REAPPOINT THE EXTERNAL AUDITOR For 575000 0 0 0 FOR THE REPORTING YEAR 2013. 11 PROPOSAL TO AUTHORIZE THE BOARD OF For 575000 0 0 0 MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. 12 PROPOSAL TO AUTHORIZE THE BOARD OF For 575000 0 0 0 MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE- EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 14A. 13 PROPOSAL TO AUTHORIZE THE BOARD OF For 575000 0 0 0 MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES. 14 PROPOSAL TO AUTHORIZE THE BOARD OF For 575000 0 0 0 MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE- EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 14C. 15 PROPOSAL TO AUTHORIZE THE BOARD OF For 575000 0 0 0 MANAGEMENT TO ACQUIRE SHARES IN THE COMPANY'S CAPITAL. 16 PROPOSAL TO AUTHORIZE THE BOARD OF For 575000 0 0 0 MANAGEMENT TO ACQUIRE ADDITIONAL SHARES IN THE COMPANY'S CAPITAL. 17 PROPOSAL TO CANCEL ORDINARY SHARES (TO BE) For 575000 0 0 0 REPURCHASED BY THE COMPANY. Page 23 of 64 Proxy Voting Record ABB LTD Security: 000375204 Meeting Type: Annual Ticker: ABB Meeting Date: 26-Apr-2012 ISIN US0003752047 Vote Deadline Date: 19-Apr-2012 Agenda 933583381 Management Total Ballot Shares: 1200000 Last Vote Date: 10-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE For 1200000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2011 2 CONSULTATIVE VOTE ON THE 2011 REMUNERATION For 1200000 0 0 0 REPORT 3 DISCHARGE OF THE BOARD OF DIRECTORS AND THE For 1200000 0 0 0 PERSONS ENTRUSTED WITH MANAGEMENT 4 APPROPRIATION OF AVAILABLE EARNINGS AND For 1200000 0 0 0 DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE 5 RE-ELECTION TO THE BOARD OF DIRECTOR: ROGER For 1200000 0 0 0 AGNELLI 6 RE-ELECTION TO THE BOARD OF DIRECTOR: LOUIS R. For 1200000 0 0 0 HUGHES 7 RE-ELECTION TO THE BOARD OF DIRECTOR: HANS For 1200000 0 0 0 ULRICH MARKI 8 RE-ELECTION TO THE BOARD OF DIRECTOR: MICHEL For 1200000 0 0 0 DE ROSEN 9 RE-ELECTION TO THE BOARD OF DIRECTOR: For 1200000 0 0 0 MICHAEL TRESCHOW 10 RE-ELECTION TO THE BOARD OF DIRECTOR: JACOB For 1200000 0 0 0 WALLENBERG 11 RE-ELECTION TO THE BOARD OF DIRECTOR: YING For 1200000 0 0 0 YEH 12 RE-ELECTION TO THE BOARD OF DIRECTOR: For 1200000 0 0 0 HUBERTUS VON GRUNBERG 13 RE-ELECTION OF THE AUDITORS For 1200000 0 0 0 Page 24 of 64 Proxy Voting Record PFIZER INC. Security: 717081103 Meeting Type: Annual Ticker: PFE Meeting Date: 26-Apr-2012 ISIN US7170811035 Vote Deadline Date: 25-Apr-2012 Agenda 933560472 Management Total Ballot Shares: 755808 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO For 755808 0 0 0 2 ELECTION OF DIRECTOR: M. ANTHONY BURNS For 755808 0 0 0 3 ELECTION OF DIRECTOR: W. DON CORNWELL For 755808 0 0 0 4 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON For 755808 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III For 755808 0 0 0 6 ELECTION OF DIRECTOR: HELEN H. HOBBS For 755808 0 0 0 7 ELECTION OF DIRECTOR: CONSTANCE J. HORNER For 755808 0 0 0 8 ELECTION OF DIRECTOR: JAMES M. KILTS For 755808 0 0 0 9 ELECTION OF DIRECTOR: GEORGE A. LORCH For 755808 0 0 0 10 ELECTION OF DIRECTOR: JOHN P. MASCOTTE For 755808 0 0 0 11 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON For 755808 0 0 0 12 ELECTION OF DIRECTOR: IAN C. READ For 755808 0 0 0 13 ELECTION OF DIRECTOR: STEPHEN W. SANGER For 755808 0 0 0 14 ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE For 755808 0 0 0 15 RATIFY THE SELECTION OF KPMG LLP AS For 755808 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 16 ADVISORY APPROVAL OF EXECUTIVE For 755808 0 0 0 COMPENSATION. 17 SHAREHOLDER PROPOSAL REGARDING Against 0 755808 0 0 PUBLICATION OF POLITICAL CONTRIBUTIONS. 18 SHAREHOLDER PROPOSAL REGARDING ACTION BY Against 0 755808 0 0 WRITTEN CONSENT. 19 SHAREHOLDER PROPOSAL REGARDING SPECIAL Against 0 755808 0 0 SHAREHOLDER MEETINGS. 20 SHAREHOLDER PROPOSAL REGARDING ADVISORY Against 0 755808 0 0 VOTE ON DIRECTOR PAY. Page 25 of 64 Proxy Voting Record AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 30-Apr-2012 ISIN US0258161092 Vote Deadline Date: 27-Apr-2012 Agenda 933566094 Management Total Ballot Shares: 315000 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 C. BARSHEFSKY 315000 0 0 0 2 U.M. BURNS 315000 0 0 0 3 K.I. CHENAULT 315000 0 0 0 4 P. CHERNIN 315000 0 0 0 5 T.J. LEONSIS 315000 0 0 0 6 J. LESCHLY 315000 0 0 0 7 R.C. LEVIN 315000 0 0 0 8 R.A. MCGINN 315000 0 0 0 9 E.D. MILLER 315000 0 0 0 10 S.S REINEMUND 315000 0 0 0 11 R.D. WALTER 315000 0 0 0 12 R.A. WILLIAMS 315000 0 0 0 2 RATIFICATION OF APPOINTMENT OF For 315000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE For 315000 0 0 0 COMPENSATION. 4 APPROVAL OF PERFORMANCE GOALS AND AWARD For 315000 0 0 0 LIMITS UNDER 2 PLAN. 5 SHAREHOLDER PROPOSAL RELATING TO Against 0 315000 0 0 CUMULATIVE VOTING FOR DIRECTORS. 6 SHAREHOLDER PROPOSAL RELATING TO Against 0 315000 0 0 SEPARATION OF CHAIRMAN AND CEO ROLES. Page 26 of 64 Proxy Voting Record THE MANITOWOC COMPANY, INC. Security: 563571108 Meeting Type: Annual Ticker: MTW Meeting Date: 01-May-2012 ISIN US5635711089 Vote Deadline Date: 30-Apr-2012 Agenda 933564040 Management Total Ballot Shares: 900000 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROY V. ARMES 900000 0 0 0 2 CYNTHIA M. EGNOTOVICH 900000 0 0 0 3 JAMES L. PACKARD 900000 0 0 0 2 THE APPROVAL OF THE COMPANY'S SHORT-TERM For 900000 0 0 0 INCENTIVE PLAN. 3 THE APPROVAL OF AN AMENDMENT TO THE For 900000 0 0 0 COMPANY'S 2 PLAN. 4 THE RATIFICATION OF THE APPOINTMENT OF For 900000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 5 AN ADVISORY VOTE TO APPROVE THE For 900000 0 0 0 COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Page 27 of 64 Proxy Voting Record PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 02-May-2012 ISIN US7134481081 Vote Deadline Date: 01-May-2012 Agenda 933566842 Management Total Ballot Shares: 325000 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: S.L. BROWN For 325000 0 0 0 2 ELECTION OF DIRECTOR: I.M. COOK For 325000 0 0 0 3 ELECTION OF DIRECTOR: D. DUBLON For 325000 0 0 0 4 ELECTION OF DIRECTOR: V.J. DZAU For 325000 0 0 0 5 ELECTION OF DIRECTOR: R.L. HUNT For 325000 0 0 0 6 ELECTION OF DIRECTOR: A. IBARGUEN For 325000 0 0 0 7 ELECTION OF DIRECTOR: I.K. NOOYI For 325000 0 0 0 8 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For 325000 0 0 0 9 ELECTION OF DIRECTOR: J.J. SCHIRO For 325000 0 0 0 10 ELECTION OF DIRECTOR: L.G. TROTTER For 325000 0 0 0 11 ELECTION OF DIRECTOR: D. VASELLA For 325000 0 0 0 12 ELECTION OF DIRECTOR: A. WEISSER For 325000 0 0 0 13 RATIFY THE APPOINTMENT KPMG LLP AS OUR For 325000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. 14 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE For 325000 0 0 0 COMPENSATION. 15 RE-APPROVAL OF THE PERFORMANCE MEASURES For 325000 0 0 0 UNDER OUR 2007 LONG-TERM INCENTIVE PLAN. 16 SHAREHOLDER PROPOSAL - LOBBYING PRACTICES Against 0 325000 0 0 REPORT. 17 SHAREHOLDER PROPOSAL - FORMATION OF RISK Against 0 325000 0 0 OVERSIGHT COMMITTEE. 18 SHAREHOLDER PROPOSAL - CHAIRMAN OF THE Against 0 325000 0 0 BOARD SHALL BE AN INDEPENDENT DIRECTOR. Page 28 of 64 Proxy Voting Record CANADIAN NATURAL RESOURCES LIMITED Security: 136385101 Meeting Type: Annual and Special Meeting Ticker: CNQ Meeting Date: 03-May-2012 ISIN CA1363851017 Vote Deadline Date: 01-May-2012 Agenda 933573342 Management Total Ballot Shares: 300000 Last Vote Date: 02-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 CATHERINE M. BEST 300000 0 0 0 2 N. MURRAY EDWARDS 300000 0 0 0 3 TIMOTHY W. FAITHFULL 300000 0 0 0 4 HON. GARY A. FILMON 300000 0 0 0 5 CHRISTOPHER L. FONG 300000 0 0 0 6 AMB. GORDON D. GIFFIN 300000 0 0 0 7 WILFRED A. GOBERT 300000 0 0 0 8 STEVE W. LAUT 300000 0 0 0 9 KEITH A.J. MACPHAIL 300000 0 0 0 10 ALLAN P. MARKIN 300000 0 0 0 11 HON. FRANK J. MCKENNA 300000 0 0 0 12 JAMES S. PALMER 300000 0 0 0 13 ELDON R. SMITH 300000 0 0 0 14 DAVID A. TUER 300000 0 0 0 2 THE APPOINTMENT OF For 300000 0 0 0 PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Page29 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 3 THE SPECIAL RESOLUTION AMENDING THE For 300000 0 0 0 CORPORATION'S ARTICLES TO CHANGE THE PROVISIONS OF THE CURRENTLY AUTHORIZED CLASS OF PREFERRED SHARES TO A CLASS OF PREFERRED SHARES ISSUABLE IN A SERIES, AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THE NUMBER OF SHARES IN EACH SERIES AND TO DETERMINE THE DESIGNATION, RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS ATTACHING TO THE SHARES OF EACH SERIES AT THE TIME THE SHARES ARE ISSUED AS DESCRIBED IN THE INFORMATION CIRCULAR. 4 ON AN ADVISORY BASIS, ACCEPTING THE For 300000 0 0 0 CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE INFORMATION CIRCULAR. Page 30 of 64 Proxy Voting Record BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 05-May-2012 ISIN US0846701086 Vote Deadline Date: 04-May-2012 Agenda 933565092 Management Total Ballot Shares: 110 Last Vote Date: 04-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WARREN E. BUFFETT 110 0 0 0 2 CHARLES T. MUNGER 110 0 0 0 3 HOWARD G. BUFFETT 110 0 0 0 4 STEPHEN B. BURKE 110 0 0 0 5 SUSAN L. DECKER 110 0 0 0 6 WILLIAM H. GATES III 110 0 0 0 7 DAVID S. GOTTESMAN 110 0 0 0 8 CHARLOTTE GUYMAN 110 0 0 0 9 DONALD R. KEOUGH 110 0 0 0 10 THOMAS S. MURPHY 110 0 0 0 11 RONALD L. OLSON 110 0 0 0 12 WALTER SCOTT, JR. 110 0 0 0 2 SHAREHOLDER PROPOSAL REGARDING SUCCESSION Against 0 110 0 0 PLANNING. Page 31 of 64 Proxy Voting Record ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 09-May-2012 ISIN BMG0450A1053 Vote Deadline Date: 08-May-2012 Agenda 933570257 Management Total Ballot Shares: 875000 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF CLASS II DIRECTOR FOR A TERM OF For 875000 0 0 0 THREE YEARS: ERIC W. DOPPSTADT 2 ELECTION OF CLASS II DIRECTOR FOR A TERM OF For 875000 0 0 0 THREE YEARS: CONSTANTINE IORDANOU 3 ELECTION OF CLASS II DIRECTOR FOR A TERM OF For 875000 0 0 0 THREE YEARS: JAMES J. MEENAGHAN 4 ELECTION OF CLASS II DIRECTOR FOR A TERM OF For 875000 0 0 0 THREE YEARS: JOHN M. PASQUESI 5 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANTHONY ASQUITH 6 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: EDGARDO BALOIS 7 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WILLIAM E. BEVERIDGE 8 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DENNIS R. BRAND 9 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PETER CALLEO 10 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: KNUD CHRISTENSEN Page 32 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 11 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PAUL COLE 12 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GRAHAM B.R. COLLIS 13 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WILLIAM J. COONEY 14 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL FEETHAM 15 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: STEPHEN FOGARTY 16 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ELIZABETH FULLERTON-ROME 17 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARC GRANDISSON 18 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL A. GREENE 19 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JOHN C.R. HELE 20 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID W. HIPKIN Page 33 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 21 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: W. PRESTON HUTCHINGS 22 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CONSTANTINE IORDANOU 23 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WOLBERT H. KAMPHUIJS 24 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL H. KIER 25 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: LIN LI-WILLIAMS 26 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK D. LYONS 27 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ADAM MATTESON 28 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID MCELROY 29 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROMMEL MERCADO 30 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARTIN J. NILSEN Page 34 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 31 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK NOLAN 32 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: NICOLAS PAPADOPOULO 33 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ELISABETH QUINN 34 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MAAMOUN RAJEH 35 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JOHN F. RATHGEBER 36 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANDREW RIPPERT 37 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PAUL S. ROBOTHAM 38 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CARLA SANTAMARIA-SENA 39 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SCOTT SCHENKER 40 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SOREN SCHEUER Page 35 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 41 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: BUDHI SINGH 42 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: HELMUT SOHLER 43 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: IWAN VAN MUNSTER 44 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANGUS WATSON 45 ELECT THE NOMINEE AS DESIGNATED COMPANY For 875000 0 0 0 DIRECTOR SO THAT HE/SHE MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JAMES R. WEATHERSTONE 46 TO APPROVE THE ARCH CAPITAL GROUP LTD. 2012 For 875000 0 0 0 LONG TERM INCENTIVE AND SHARE AWARD PLAN AS SET FORTH IN AN APPENDIX TO, AND DESCRIBED IN, THE PROXY STATEMENT. 47 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 875000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. 48 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE For 875000 0 0 0 OFFICER COMPENSATION. Page 36 of 64 Proxy Voting Record EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 09-May-2012 ISIN BMG3223R1088 Vote Deadline Date: 08-May-2012 Agenda 933597710 Management Total Ballot Shares: 245000 Last Vote Date: 17-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN R. DUNNE 245000 0 0 0 2 JOHN A. WEBER 245000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 245000 0 0 0 THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 AND AUTHORIZE THE BOARD OF DIRECTORS ACTING BY THE AUDIT COMMITTEE OF THE BOARD TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. 3 ADVISORY VOTE TO APPROVE 2011 EXECUTIVE For 245000 0 0 0 COMPENSATION. Page 37 of 64 Proxy Voting Record FORD MOTOR COMPANY Security: 345370860 Meeting Type: Annual Ticker: F Meeting Date: 10-May-2012 ISIN US3453708600 Vote Deadline Date: 09-May-2012 Agenda 933571499 Management Total Ballot Shares: 1264063 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN G. BUTLER For 1264063 0 0 0 2 ELECTION OF DIRECTOR: KIMBERLY A. CASIANO For 1264063 0 0 0 3 ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. For 1264063 0 0 0 4 ELECTION OF DIRECTOR: EDSEL B. FORD II For 1264063 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. For 1264063 0 0 0 6 ELECTION OF DIRECTOR: RICHARD A. GEPHARDT For 1264063 0 0 0 7 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. For 1264063 0 0 0 8 ELECTION OF DIRECTOR: WILLIAM W. HELMAN IV For 1264063 0 0 0 9 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. For 1264063 0 0 0 10 ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. For 1264063 0 0 0 11 ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN For 1264063 0 0 0 12 ELECTION OF DIRECTOR: ELLEN R. MARRAM For 1264063 0 0 0 13 ELECTION OF DIRECTOR: ALAN MULALLY For 1264063 0 0 0 14 ELECTION OF DIRECTOR: HOMER A. NEAL For 1264063 0 0 0 15 ELECTION OF DIRECTOR: GERALD L. SHAHEEN For 1264063 0 0 0 16 ELECTION OF DIRECTOR: JOHN L. THORNTON For 1264063 0 0 0 17 RATIFICATION OF SELECTION OF INDEPENDENT For 1264063 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM. 18 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE For 1264063 0 0 0 COMPENSATION OF THE NAMED EXECUTIVES. 19 RELATING TO CUMULATIVE VOTING FOR THE Against 0 1264063 0 0 ELECTION OF DIRECTORS. 20 RELATING TO CONSIDERATION OF A Against 0 1264063 0 0 RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Page 38 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 21 RELATING TO ALLOWING HOLDERS OF 10% OF Against 0 1264063 0 0 OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Page39 of 64 Proxy Voting Record GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 10-May-2012 ISIN US3755581036 Vote Deadline Date: 09-May-2012 Agenda 933574483 Management Total Ballot Shares: 214300 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN F. COGAN 214300 0 0 0 2 ETIENNE F. DAVIGNON 214300 0 0 0 3 JAMES M. DENNY 214300 0 0 0 4 CARLA A. HILLS 214300 0 0 0 5 KEVIN E. LOFTON 214300 0 0 0 6 JOHN W. MADIGAN 214300 0 0 0 7 JOHN C. MARTIN 214300 0 0 0 8 GORDON E. MOORE 214300 0 0 0 9 NICHOLAS G. MOORE 214300 0 0 0 10 RICHARD J. WHITLEY 214300 0 0 0 11 GAYLE E. WILSON 214300 0 0 0 12 PER WOLD-OLSEN 214300 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP For 214300 0 0 0 BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 3 TO APPROVE, ON AN ADVISORY BASIS, THE For 214300 0 0 0 COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. 4 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE Against 0 214300 0 0 ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Page 40 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 5 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE Against 0 214300 0 0 ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO REDEEM GILEAD'S POISON PILL UNLESS THE PLAN IS SUBJECT TO A STOCKHOLDER VOTE. Page 41 of 64 Proxy Voting Record KOHL'S CORPORATION Security: 500255104 Meeting Type: Annual Ticker: KSS Meeting Date: 10-May-2012 ISIN US5002551043 Vote Deadline Date: 09-May-2012 Agenda 933565763 Management Total Ballot Shares: 100000 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PETER BONEPARTH For 100000 0 0 0 2 ELECTION OF DIRECTOR: STEVEN A. BURD For 100000 0 0 0 3 ELECTION OF DIRECTOR: JOHN F. HERMA For 100000 0 0 0 4 ELECTION OF DIRECTOR: DALE E. JONES For 100000 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM S. KELLOGG For 100000 0 0 0 6 ELECTION OF DIRECTOR: KEVIN MANSELL For 100000 0 0 0 7 ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE For 100000 0 0 0 8 ELECTION OF DIRECTOR: FRANK V. SICA For 100000 0 0 0 9 ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER For 100000 0 0 0 10 ELECTION OF DIRECTOR: STEPHANIE A. STREETER For 100000 0 0 0 11 ELECTION OF DIRECTOR: NINA G. VACA For 100000 0 0 0 12 ELECTION OF DIRECTOR: STEPHEN E. WATSON For 100000 0 0 0 13 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS For 100000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 14 ADVISORY VOTE ON APPROVAL OF NAMED For 100000 0 0 0 EXECUTIVE OFFICER COMPENSATION. 15 SHAREHOLDER PROPOSAL: ANIMAL FUR POLICY. Against 0 100000 0 0 16 SHAREHOLDER PROPOSAL: SUCCESSION PLANNING Against 0 100000 0 0 AND REPORTING. 17 SHAREHOLDER PROPOSAL: EXECUTIVES TO RETAIN Against 100000 0 0 0 SIGNIFICANT STOCK. Page 42 of 64 Proxy Voting Record NUCOR CORPORATION Security: 670346105 Meeting Type: Annual Ticker: NUE Meeting Date: 10-May-2012 ISIN US6703461052 Vote Deadline Date: 09-May-2012 Agenda 933573544 Management Total Ballot Shares: 150000 Last Vote Date: 02-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 CLAYTON C. DALEY, JR. 150000 0 0 0 2 JOHN J. FERRIOLA 150000 0 0 0 3 HARVEY B. GANTT 150000 0 0 0 4 BERNARD L. KASRIEL 150000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For 150000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 3 STOCKHOLDER PROPOSAL REGARDING MAJORITY Against 0 150000 0 0 VOTE Page 43 of 64 Proxy Voting Record WASTE MANAGEMENT, INC. Security: 94106L109 Meeting Type: Annual Ticker: WM Meeting Date: 10-May-2012 ISIN US94106L1098 Vote Deadline Date: 09-May-2012 Agenda 933577441 Management Total Ballot Shares: 630000 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BRADBURY H. ANDERSON For 630000 0 0 0 2 ELECTION OF DIRECTOR: PASTORA SAN JUAN For 630000 0 0 0 CAFFERTY 3 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. For 630000 0 0 0 4 ELECTION OF DIRECTOR: PATRICK W. GROSS For 630000 0 0 0 5 ELECTION OF DIRECTOR: JOHN C. POPE For 630000 0 0 0 6 ELECTION OF DIRECTOR: W. ROBERT REUM For 630000 0 0 0 7 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER For 630000 0 0 0 8 ELECTION OF DIRECTOR: DAVID P. STEINER For 630000 0 0 0 9 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER For 630000 0 0 0 10 RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP For 630000 0 0 0 AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 11 TO APPROVE OUR EXECUTIVE COMPENSATION. For 630000 0 0 0 12 TO AMEND OUR EMPLOYEE STOCK PURCHASE PLAN For 630000 0 0 0 TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE. 13 STOCKHOLDER PROPOSAL RELATING TO A STOCK Against 0 630000 0 0 RETENTION POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF EMPLOYMENT, IF PROPERLY PRESENTED AT THE MEETING. 14 STOCKHOLDER PROPOSAL TO AMEND OUR BY-LAWS Against 0 630000 0 0 AND OTHER GOVERNING DOCUMENTS TO GIVE STOCKHOLDERS OF THE LOWEST PERCENTAGE OF OUR OUTSTANDING COMMON STOCK PERMITTED BY STATE LAW THE POWER TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Page 44 of 64 Proxy Voting Record JPMORGAN CHASE & CO. Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 15-May-2012 ISIN US46625H1005 Vote Deadline Date: 14-May-2012 Agenda 933581301 Management Total Ballot Shares: 520000 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES A. BELL For 520000 0 0 0 2 ELECTION OF DIRECTOR: CRANDALL C. BOWLES For 520000 0 0 0 3 ELECTION OF DIRECTOR: STEPHEN B. BURKE For 520000 0 0 0 4 ELECTION OF DIRECTOR: DAVID M. COTE For 520000 0 0 0 5 ELECTION OF DIRECTOR: JAMES S. CROWN For 520000 0 0 0 6 ELECTION OF DIRECTOR: JAMES DIMON For 520000 0 0 0 7 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN For 520000 0 0 0 8 ELECTION OF DIRECTOR: ELLEN V. FUTTER For 520000 0 0 0 9 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For 520000 0 0 0 10 ELECTION OF DIRECTOR: LEE R. RAYMOND For 520000 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. WELDON For 520000 0 0 0 12 APPOINTMENT OF INDEPENDENT REGISTERED For 520000 0 0 0 PUBLIC ACCOUNTING FIRM 13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE For 520000 0 0 0 COMPENSATION 14 POLITICAL NON-PARTISANSHIP Against 0 520000 0 0 15 INDEPENDENT DIRECTOR AS CHAIRMAN Against 0 520000 0 0 16 LOAN SERVICING Against 0 520000 0 0 17 CORPORATE POLITICAL CONTRIBUTIONS REPORT Against 0 520000 0 0 18 GENOCIDE-FREE INVESTING Against 0 520000 0 0 19 SHAREHOLDER ACTION BY WRITTEN CONSENT Against 0 520000 0 0 20 STOCK RETENTION Against 0 520000 0 0 Page 45 of 64 Proxy Voting Record HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 16-May-2012 ISIN US4062161017 Vote Deadline Date: 15-May-2012 Agenda 933585082 Management Total Ballot Shares: 750000 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.M. BENNETT For 750000 0 0 0 2 ELECTION OF DIRECTOR: J.R. BOYD For 750000 0 0 0 3 ELECTION OF DIRECTOR: M. CARROLL For 750000 0 0 0 4 ELECTION OF DIRECTOR: N.K. DICCIANI For 750000 0 0 0 5 ELECTION OF DIRECTOR: M.S. GERBER For 750000 0 0 0 6 ELECTION OF DIRECTOR: S.M. GILLIS For 750000 0 0 0 7 ELECTION OF DIRECTOR: A.S. JUM'AH For 750000 0 0 0 8 ELECTION OF DIRECTOR: D.J. LESAR For 750000 0 0 0 9 ELECTION OF DIRECTOR: R.A. MALONE For 750000 0 0 0 10 ELECTION OF DIRECTOR: J.L. MARTIN For 750000 0 0 0 11 ELECTION OF DIRECTOR: D.L. REED For 750000 0 0 0 12 PROPOSAL FOR RATIFICATION OF THE SELECTION For 750000 0 0 0 OF AUDITORS. 13 ADVISORY APPROVAL OF THE COMPANY'S For 750000 0 0 0 EXECUTIVE COMPENSATION. 14 PROPOSAL TO AMEND AND RESTATE THE For 750000 0 0 0 HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Page 46 of 64 Proxy Voting Record PARTNERRE LTD. Security: G6852T105 Meeting Type: Annual Ticker: PRE Meeting Date: 16-May-2012 ISIN BMG6852T1053 Vote Deadline Date: 15-May-2012 Agenda 933586440 Management Total Ballot Shares: 285000 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAN H. HOLSBOER 285000 0 0 0 2 ROBERTO MENDOZA 285000 0 0 0 3 KEVIN M. TWOMEY 285000 0 0 0 4 DAVID ZWIENER 285000 0 0 0 2 TO RE-APPOINT DELOITTE & TOUCHE LTD., THE For 285000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2, AND TO REFER DECISIONS ABOUT THE AUDITORS' COMPENSATION TO THE BOARD OF DIRECTORS. 3 TO APPROVE AMENDMENTS TO OUR 2003 NON- For 285000 0 0 0 EMPLOYEE DIRECTORS SHARE PLAN, AS AMENDED AND RESTATED. 4 TO APPROVE THE EXECUTIVE COMPENSATION For 285000 0 0 0 DISCLOSED PURSUANT TO ITEM -K (NON-BINDING ADVISORY VOTE). Page 47 of 64 Proxy Voting Record ALPHA NATURAL RESOURCES, INC. Security: 02076X102 Meeting Type: Annual Ticker: ANR Meeting Date: 17-May-2012 ISIN US02076X1028 Vote Deadline Date: 16-May-2012 Agenda 933588937 Management Total Ballot Shares: 467700 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KEVIN S. CRUTCHFIELD For 467700 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM J. CROWLEY, JR. For 467700 0 0 0 3 ELECTION OF DIRECTOR: E. LINN DRAPER, JR. For 467700 0 0 0 4 ELECTION OF DIRECTOR: GLENN A. EISENBERG For 467700 0 0 0 5 ELECTION OF DIRECTOR: P. MICHAEL GIFTOS For 467700 0 0 0 6 ELECTION OF DIRECTOR: DEBORAH M. FRETZ For 467700 0 0 0 7 ELECTION OF DIRECTOR: JOEL RICHARDS, III For 467700 0 0 0 8 ELECTION OF DIRECTOR: JAMES F. ROBERTS For 467700 0 0 0 9 ELECTION OF DIRECTOR: TED G. WOOD For 467700 0 0 0 10 APPROVAL OF THE 2012 LONG-TERM INCENTIVE For 467700 0 0 0 PLAN. 11 ADVISORY APPROVAL OF THE COMPANY'S For 467700 0 0 0 EXECUTIVE COMPENSATION. 12 RATIFICATION OF INDEPENDENT REGISTERED For 467700 0 0 0 PUBLIC ACCOUNTING FIRM, KPMG LLP. Page 48 of 64 Proxy Voting Record REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 17-May-2012 ISIN US7607591002 Vote Deadline Date: 16-May-2012 Agenda 933587341 Management Total Ballot Shares: 957100 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES W. CROWNOVER For 957100 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM J. FLYNN For 957100 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL LARSON For 957100 0 0 0 4 ELECTION OF DIRECTOR: NOLAN LEHMANN For 957100 0 0 0 5 ELECTION OF DIRECTOR: W. LEE NUTTER For 957100 0 0 0 6 ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ For 957100 0 0 0 7 ELECTION OF DIRECTOR: DONALD W. SLAGER For 957100 0 0 0 8 ELECTION OF DIRECTOR: ALLAN C. SORENSEN For 957100 0 0 0 9 ELECTION OF DIRECTOR: JOHN M. TRANI For 957100 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL W. WICKHAM For 957100 0 0 0 11 ADVISORY VOTE TO APPROVE THE COMPENSATION For 957100 0 0 0 OF OUR NAMED EXECUTIVE OFFICERS. 12 RATIFICATION OF THE APPOINTMENT OF ERNST & For 957100 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. 13 STOCKHOLDER PROPOSAL REGARDING PAYMENTS Against 0 0 957100 0 UPON THE DEATH OF A SENIOR EXECUTIVE. 14 STOCKHOLDER PROPOSAL REGARDING POLITICAL Against 0 957100 0 0 CONTRIBUTIONS AND EXPENDITURES. Page49 of 64 Proxy Voting Record AON PLC Security: G0408V102 Meeting Type: Annual Ticker: AON Meeting Date: 18-May-2012 ISIN GB00B5BT0K07 Vote Deadline Date: 17-May-2012 Agenda 933610075 Management Total Ballot Shares: 330492 Last Vote Date: 30-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LESTER B. KNIGHT For 330492 0 0 0 2 ELECTION OF DIRECTOR: GREGORY C. CASE For 330492 0 0 0 3 ELECTION OF DIRECTOR: FULVIO CONTI For 330492 0 0 0 4 ELECTION OF DIRECTOR: CHERYL A. FRANCIS For 330492 0 0 0 5 ELECTION OF DIRECTOR: EDGAR D. JANNOTTA For 330492 0 0 0 6 ELECTION OF DIRECTOR: J. MICHAEL LOSH For 330492 0 0 0 7 ELECTION OF DIRECTOR: ROBERT S. MORRISON For 330492 0 0 0 8 ELECTION OF DIRECTOR: RICHARD B. MYERS For 330492 0 0 0 9 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT For 330492 0 0 0 10 ELECTION OF DIRECTOR: GLORIA SANTONA For 330492 0 0 0 11 ELECTION OF DIRECTOR: CAROLYN Y. WOO For 330492 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF ERNST & For 330492 0 0 0 YOUNG LLP AS AON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 13 ADVISORY VOTE TO APPROVE EXECUTIVE For 330492 0 0 0 COMPENSATION. Page 50 of 64 Proxy Voting Record CYTOKINETICS, INCORPORATED Security: 23282W100 Meeting Type: Annual Ticker: CYTK Meeting Date: 22-May-2012 ISIN US23282W1009 Vote Deadline Date: 21-May-2012 Agenda 933602749 Management Total Ballot Shares: 529900 Last Vote Date: 20-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT I. BLUM 529900 0 0 0 2 DENISE M. GILBERT 529900 0 0 0 3 SANDFORD D. SMITH 529900 0 0 0 2 RATIFICATION OF SELECTION OF For 529900 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CYTOKINETICS, INCORPORATED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 3 APPROVAL OF AMENDMENT TO THE 2004 EQUITY For 529900 0 0 0 INCENTIVE PLAN, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES RESERVED FOR ISSUANCE THEREUNDER BY 2,500,000 SHARES. Page 51 of 64 Proxy Voting Record GEORGIA GULF CORPORATION Security: 373200302 Meeting Type: Annual Ticker: GGC Meeting Date: 22-May-2012 ISIN US3732003021 Vote Deadline Date: 21-May-2012 Agenda 933611469 Management Total Ballot Shares: 101501 Last Vote Date: 07-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PAUL D. CARRICO For 101501 0 0 0 2 ELECTION OF DIRECTOR: T. KEVIN DENICOLA For 101501 0 0 0 3 ELECTION OF DIRECTOR: PATRICK J. FLEMING For 101501 0 0 0 4 ELECTION OF DIRECTOR: ROBERT M. GERVIS For 101501 0 0 0 5 ELECTION OF DIRECTOR: WAYNE C. SALES For 101501 0 0 0 6 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, For 101501 0 0 0 THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 7 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 101501 0 0 0 & YOUNG LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Page 52 of 64 Proxy Voting Record WEATHERFORD INTERNATIONAL LTD Security: H27013103 Meeting Type: Annual Ticker: WFT Meeting Date: 23-May-2012 ISIN CH0038838394 Vote Deadline Date: 22-May-2012 Agenda 933622145 Management Total Ballot Shares: 2050000 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE 2, THE For 2050000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2 FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2011. 2 DISCHARGE OF THE BOARD OF DIRECTORS AND For 2050000 0 0 0 EXECUTIVE OFFICERS FROM LIABILITY UNDER SWISS LAW FOR ACTIONS OR OMISSIONS DURING THE YEAR ENDED DECEMBER 31, 2011. 3 ELECTION OF DIRECTOR: BERNARD J. DUROC- For 2050000 0 0 0 DANNER 4 ELECTION OF DIRECTOR: SAMUEL W. BODMAN, III For 2050000 0 0 0 5 ELECTION OF DIRECTOR: NICHOLAS F. BRADY For 2050000 0 0 0 6 ELECTION OF DIRECTOR: DAVID J. BUTTERS For 2050000 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM E. MACAULAY For 2050000 0 0 0 8 ELECTION OF DIRECTOR: ROBERT K. MOSES, JR. For 2050000 0 0 0 9 ELECTION OF DIRECTOR: GUILLERMO ORTIZ For 2050000 0 0 0 10 ELECTION OF DIRECTOR: EMYR JONES PARRY For 2050000 0 0 0 11 ELECTION OF DIRECTOR: ROBERT A. RAYNE For 2050000 0 0 0 12 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP For 2050000 0 0 0 AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2012 AND THE RE-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2012. Page 53 of 64 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 13 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF For 2050000 0 0 0 ASSOCIATION TO EXTEND THE BOARD'S AUTHORIZATION TO ISSUE SHARES FROM AUTHORIZED SHARE CAPITAL TO MAY 23, 2014 AND TO INCREASE ISSUABLE AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF CURRENT STATED CAPITAL. 14 APPROVAL OF AN AMENDMENT TO THE For 2050000 0 0 0 WEATHERFORD INTERNATIONAL LTD. 2010 OMNIBUS INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN TO 28,144,000 SHARES. 15 APPROVAL OF AN ADVISORY RESOLUTION For 2050000 0 0 0 REGARDING EXECUTIVE COMPENSATION. Page 54 of 64 Proxy Voting Record APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 24-May-2012 ISIN US0374111054 Vote Deadline Date: 23-May-2012 Agenda 933591100 Management Total Ballot Shares: 296478 Last Vote Date: 16-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SCOTT D. JOSEY For 296478 0 0 0 2 ELECTION OF DIRECTOR: GEORGE D. LAWRENCE For 296478 0 0 0 3 ELECTION OF DIRECTOR: RODMAN D. PATTON For 296478 0 0 0 4 ELECTION OF DIRECTOR: CHARLES J. PITMAN For 296478 0 0 0 5 RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S For 296478 0 0 0 INDEPENDENT AUDITORS 6 ADVISORY VOTE TO APPROVE THE COMPENSATION For 296478 0 0 0 OF APACHE'S NAMED EXECUTIVE OFFICERS 7 SHAREHOLDER PROPOSAL TO REPEAL APACHE'S Against 0 296478 0 0 CLASSIFIED BOARD OF DIRECTORS Page 55 of 64 Proxy Voting Record NELNET, INC. Security: 64031N108 Meeting Type: Annual Ticker: NNI Meeting Date: 24-May-2012 ISIN US64031N1081 Vote Deadline Date: 23-May-2012 Agenda 933597669 Management Total Ballot Shares: 645000 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL S. DUNLAP For 645000 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN F. BUTTERFIELD For 645000 0 0 0 3 ELECTION OF DIRECTOR: JAMES P. ABEL For 645000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM R. CINTANI For 645000 0 0 0 5 ELECTION OF DIRECTOR: KATHLEEN A. FARRELL For 645000 0 0 0 6 ELECTION OF DIRECTOR: THOMAS E. HENNING For 645000 0 0 0 7 ELECTION OF DIRECTOR: KIMBERLY K. RATH For 645000 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL D. REARDON For 645000 0 0 0 9 RATIFY THE APPOINTMENT OF KPMG LLP AS THE For 645000 0 0 0 COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 10 ADVISORY APPROVAL OF THE COMPANY'S For 645000 0 0 0 EXECUTIVE COMPENSATION. Page 56 of 64 Proxy Voting Record WAL-MART STORES, INC. Security: 931142103 Meeting Type: Annual Ticker: WMT Meeting Date: 01-Jun-2012 ISIN US9311421039 Vote Deadline Date: 31-May-2012 Agenda 933607408 Management Total Ballot Shares: 191050 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ For 191050 0 0 0 2 ELECTION OF DIRECTOR: JAMES W. BREYER For 191050 0 0 0 3 ELECTION OF DIRECTOR: M. MICHELE BURNS For 191050 0 0 0 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 191050 0 0 0 5 ELECTION OF DIRECTOR: ROGER C. CORBETT For 191050 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT For 191050 0 0 0 7 ELECTION OF DIRECTOR: MICHAEL T. DUKE For 191050 0 0 0 8 ELECTION OF DIRECTOR: MARISSA A. MAYER For 191050 0 0 0 9 ELECTION OF DIRECTOR: GREGORY B. PENNER For 191050 0 0 0 10 ELECTION OF DIRECTOR: STEVEN S REINEMUND For 191050 0 0 0 11 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. For 191050 0 0 0 12 ELECTION OF DIRECTOR: ARNE M. SORENSON For 191050 0 0 0 13 ELECTION OF DIRECTOR: JIM C. WALTON For 191050 0 0 0 14 ELECTION OF DIRECTOR: S. ROBSON WALTON For 191050 0 0 0 15 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS For 191050 0 0 0 16 ELECTION OF DIRECTOR: LINDA S. WOLF For 191050 0 0 0 17 RATIFICATION OF ERNST & YOUNG LLP AS For 191050 0 0 0 INDEPENDENT ACCOUNTANTS 18 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE For 191050 0 0 0 OFFICER COMPENSATION 19 POLITICAL CONTRIBUTIONS REPORT Against 191050 0 0 0 20 DIRECTOR NOMINATION POLICY Against 0 191050 0 0 21 REPORT REGARDING INCENTIVE COMPENSATION Against 0 191050 0 0 PROGRAMS Page 57 of 64 Proxy Voting Record DEVON ENERGY CORPORATION Security: 25179M103 Meeting Type: Annual Ticker: DVN Meeting Date: 06-Jun-2012 ISIN US25179M1036 Vote Deadline Date: 05-Jun-2012 Agenda 933612839 Management Total Ballot Shares: 130062 Last Vote Date: 01-Jun-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT H. HENRY 130062 0 0 0 2 JOHN A. HILL 130062 0 0 0 3 MICHAEL M. KANOVSKY 130062 0 0 0 4 ROBERT A. MOSBACHER, JR 130062 0 0 0 5 J. LARRY NICHOLS 130062 0 0 0 6 DUANE C. RADTKE 130062 0 0 0 7 MARY P. RICCIARDELLO 130062 0 0 0 8 JOHN RICHELS 130062 0 0 0 2 APPROVE, IN AN ADVISORY VOTE, EXECUTIVE For 130062 0 0 0 COMPENSATION. 3 RATIFY THE APPOINTMENT OF THE INDEPENDENT For 130062 0 0 0 AUDITORS FOR 2012. 4 APPROVE AMENDING THE AMENDED AND RESTATED For 130062 0 0 0 CERTIFICATE OF INCORPORATION TO GRANT STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. 5 APPROVE THE 2 For 130062 0 0 0 PLAN. 6 APPROVE THE 2- For 130062 0 0 0 TERM INCENTIVE COMPENSATION PLAN. 7 REPORT ON THE DISCLOSURE OF LOBBYING Against 0 130062 0 0 POLICIES AND PRACTICES. Page 58 of 64 Proxy Voting Record IDENIX PHARMACEUTICALS, INC. Security: 45166R204 Meeting Type: Annual Ticker: IDIX Meeting Date: 07-Jun-2012 ISIN US45166R2040 Vote Deadline Date: 06-Jun-2012 Agenda 933627525 Management Total Ballot Shares: 124306 Last Vote Date: 04-Jun-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRIAN GOFF 124306 0 0 0 2 W.T. HOCKMEYER, PH.D. 124306 0 0 0 3 THOMAS R. HODGSON 124306 0 0 0 4 TAMAR D. HOWSON 124306 0 0 0 5 ROBERT E. PELZER 124306 0 0 0 6 D. POLLARD-KNIGHT, PH.D 124306 0 0 0 7 RONALD C. RENAUD, JR. 124306 0 0 0 8 MICHAEL S. WYZGA 124306 0 0 0 2 TO APPROVE THE ADOPTION OF THE 2012 STOCK For 124306 0 0 0 INCENTIVE PLAN. 3 TO RATIFY THE SELECTION OF For 124306 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2012. Page59 of 64 Proxy Voting Record CELGENE CORPORATION Security: 151020104 Meeting Type: Annual Ticker: CELG Meeting Date: 13-Jun-2012 ISIN US1510201049 Vote Deadline Date: 12-Jun-2012 Agenda 933620189 Management Total Ballot Shares: 150000 Last Vote Date: 31-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT J. HUGIN 150000 0 0 0 2 R.W. BARKER, D. PHIL. 150000 0 0 0 3 MICHAEL D. CASEY 150000 0 0 0 4 CARRIE S. COX 150000 0 0 0 5 RODMAN L. DRAKE 150000 0 0 0 6 M.A. FRIEDMAN, M.D. 150000 0 0 0 7 GILLA KAPLAN, PH.D. 150000 0 0 0 8 JAMES J. LOUGHLIN 150000 0 0 0 9 ERNEST MARIO, PH.D. 150000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP For 150000 0 0 0 AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 3 APPROVAL OF AN AMENDMENT TO THE COMPANY'S For 150000 0 0 0 2 4 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE For 150000 0 0 0 COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5 STOCKHOLDER PROPOSAL DESCRIBED IN MORE Against 0 150000 0 0 DETAIL IN THE PROXY STATEMENT. Page 60 of 64 Proxy Voting Record TARGET CORPORATION Security: 87612E106 Meeting Type: Annual Ticker: TGT Meeting Date: 13-Jun-2012 ISIN US87612E1064 Vote Deadline Date: 12-Jun-2012 Agenda 933623539 Management Total Ballot Shares: 460000 Last Vote Date: 31-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN For 460000 0 0 0 2 ELECTION OF DIRECTOR: CALVIN DARDEN For 460000 0 0 0 3 ELECTION OF DIRECTOR: MARY N. DILLON For 460000 0 0 0 4 ELECTION OF DIRECTOR: JAMES A. JOHNSON For 460000 0 0 0 5 ELECTION OF DIRECTOR: MARY E. MINNICK For 460000 0 0 0 6 ELECTION OF DIRECTOR: ANNE M. MULCAHY For 460000 0 0 0 7 ELECTION OF DIRECTOR: DERICA W. RICE For 460000 0 0 0 8 ELECTION OF DIRECTOR: STEPHEN W. SANGER For 460000 0 0 0 9 ELECTION OF DIRECTOR: GREGG W. STEINHAFEL For 460000 0 0 0 10 ELECTION OF DIRECTOR: JOHN G. STUMPF For 460000 0 0 0 11 ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO For 460000 0 0 0 12 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT For 460000 0 0 0 OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 13 COMPANY PROPOSAL TO APPROVE THE TARGET For 460000 0 0 0 CORPORATION OFFICER SHORT-TERM INCENTIVE PLAN. 14 COMPANY PROPOSAL TO APPROVE, ON AN For 460000 0 0 0 ADVISORY BASIS,OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). 15 SHAREHOLDER PROPOSAL ON ELECTRONICS Against 0 460000 0 0 RECYCLING. 16 SHAREHOLDER PROPOSAL ON PROHIBITING USE OF Against 460000 0 0 0 CORPORATE FUNDS FOR POLITICAL ELECTIONS OR CAMPAIGNS. Page 61 of 64 Proxy Voting Record THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 13-Jun-2012 ISIN US8725401090 Vote Deadline Date: 12-Jun-2012 Agenda 933628995 Management Total Ballot Shares: 2140708 Last Vote Date: 11-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ZEIN ABDALLA For 2140708 0 0 0 2 ELECTION OF DIRECTOR: JOSE B. ALVAREZ For 2140708 0 0 0 3 ELECTION OF DIRECTOR: ALAN M. BENNETT For 2140708 0 0 0 4 ELECTION OF DIRECTOR: BERNARD CAMMARATA For 2140708 0 0 0 5 ELECTION OF DIRECTOR: DAVID T. CHING For 2140708 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL F. HINES For 2140708 0 0 0 7 ELECTION OF DIRECTOR: AMY B. LANE For 2140708 0 0 0 8 ELECTION OF DIRECTOR: CAROL MEYROWITZ For 2140708 0 0 0 9 ELECTION OF DIRECTOR: JOHN F. O'BRIEN For 2140708 0 0 0 10 ELECTION OF DIRECTOR: WILLOW B. SHIRE For 2140708 0 0 0 11 RATIFICATION OF APPOINTMENT OF INDEPENDENT For 2140708 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM. 12 APPROVAL OF MATERIAL TERMS OF EXECUTIVE For 2140708 0 0 0 OFFICER PERFORMANCE GOALS UNDER CASH INCENTIVE PLANS. 13 ADVISORY APPROVAL OF TJX'S EXECUTIVE For 2140708 0 0 0 COMPENSATION. Page 62 of 64 Proxy Voting Record FREEPORT-MCMORAN COPPER & GOLD INC. Security: 35671D857 Meeting Type: Annual Ticker: FCX Meeting Date: 14-Jun-2012 ISIN US35671D8570 Vote Deadline Date: 13-Jun-2012 Agenda 933621989 Management Total Ballot Shares: 200000 Last Vote Date: 01-Jun-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RICHARD C. ADKERSON 200000 0 0 0 2 ROBERT J. ALLISON, JR. 200000 0 0 0 3 ROBERT A. DAY 200000 0 0 0 4 GERALD J. FORD 200000 0 0 0 5 H. DEVON GRAHAM, JR. 200000 0 0 0 6 CHARLES C. KRULAK 200000 0 0 0 7 BOBBY LEE LACKEY 200000 0 0 0 8 JON C. MADONNA 200000 0 0 0 9 DUSTAN E. MCCOY 200000 0 0 0 10 JAMES R. MOFFETT 200000 0 0 0 11 B. M. RANKIN, JR. 200000 0 0 0 12 STEPHEN H. SIEGELE 200000 0 0 0 2 APPROVAL, ON AN ADVISORY BASIS, OF THE For 200000 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3 RATIFICATION OF THE APPOINTMENT OF ERNST & For 200000 0 0 0 YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 4 STOCKHOLDER PROPOSAL REGARDING THE Against 0 200000 0 0 SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Page 63 of 64 Proxy Voting Record VISTEON CORPORATION Security: 92839U206 Meeting Type: Annual Ticker: VC Meeting Date: 14-Jun-2012 ISIN US92839U2069 Vote Deadline Date: 13-Jun-2012 Agenda 933621763 Management Total Ballot Shares: 275713 Last Vote Date: 31-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DUNCAN H. COCROFT For 275713 0 0 0 2 ELECTION OF DIRECTOR: KEVIN I. DOWD For 275713 0 0 0 3 ELECTION OF DIRECTOR: JEFFREY D. JONES For 275713 0 0 0 4 ELECTION OF DIRECTOR: TIMOTHY D. LEULIETTE For 275713 0 0 0 5 ELECTION OF DIRECTOR: ROBERT MANZO For 275713 0 0 0 6 ELECTION OF DIRECTOR: DONALD J. STEBBINS For 275713 0 0 0 7 ELECTION OF DIRECTOR: HARRY J. WILSON For 275713 0 0 0 8 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP For 275713 0 0 0 AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. 9 PROVIDE ADVISORY APPROVAL OF THE COMPANY'S For 275713 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 10 PROVIDE AN ADVISORY VOTE ON THE FREQUENCY 1 Year 275713 0 0 0 0 OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Page 64 of 64 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant General American Investors Company, Inc. By (Signature and Title)* /s/Spencer Davidson Spencer Davidson, Chairman & Chief Executive Officer (Principal Executive Officer) Date: August 30, 2012 *Print name and title of each signing officer under his or her signature
